               Case 2:21-cv-00386-WB Document 6 Filed 02/11/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROLAND GRAHAM,                                  :
    Plaintiff,                                  :
                                                :
          v.                                    :       CIVIL ACTION NO. 21-CV-0386
                                                :
DOUGLAS P. EARL, et al.                         :
    Defendants.                                 :

                                          MEMORANDUM

          Roland Graham, also known as Ronald Graham, a prisoner currently incarcerated at the

Philadelphia Industrial Correctional Center, filed this civil rights action pursuant to 42 U.S.C. §

1983. Graham seeks leave to proceed in forma pauperis. For the following reasons, Graham

will be granted leave to proceed in forma pauperis, and his Complaint will be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.        FACTUAL ALLEGATIONS

          In his Complaint, Graham names a single Defendant, Douglas P. Earl, identifying him as

an attorney with an office in Philadelphia, Pennsylvania. (ECF No. 2 at 2.)1 According to the

state criminal dockets, it appears that Earl entered his appearance on behalf of Graham on

September 20, 2019 during Graham’s preliminary criminal proceedings. See Commonwealth v.

Roland Graham, Docket No. MC-51-CR-0006947-2016 (Phila. Cty. Municipal Court). Graham

is now currently awaiting trial on several charges including attempted murder, aggravated

assault, reckless endangerment, as well as various firearm offenses. See Commonwealth v.

Roland Graham, Docket No. CP-51-CR-0000634-2020 (Phila. CCP). Scott Sigman, Esquire has

since been appointed to represent Graham, and Graham’s criminal trial is scheduled to

commence on March 29, 2021. (Id.)


1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
            Case 2:21-cv-00386-WB Document 6 Filed 02/11/21 Page 2 of 5




        Graham avers that his Fourteenth Amendment Due Process rights have been violated by

Earl. (ECF No. 2 at 4.) Specifically, Graham asserts a claim of “legal discrimination” against

Earl, averring that Earl “misrepresented” him with “a racist bias” and “a deception defense.” (Id.

at 3.) Graham further avers that Earl “fail[ed]” his case by not putting forth “his best defense

effort” because Graham is African American, alleging instead that Earl reserves “his best

defense” for his white clients. (Id. at 4.) Graham asserts that the Honorable Thomas F. Gehret

ruled against Earl with respect to an “ineffective of counsel defense” in state court. (Id. at 5.)

The Court notes, however, that the state court dockets do not reflect such a ruling.

        Graham avers that he has suffered “humiliation, embarrassment, [and] senseless

hardship” by the “racist discrimination acts” of Earl. (Id. at 6.) He asserts that Earl “swindle[d]”

him out of the $3,000 that was paid to him on September 18, 2019 and left him “stranded with a

void defense.” (Id. at 3, 5.) Graham seeks a return of the $3,000 fee paid to Earl, as well as

“$500,000 and 1 million dollar[s] compensation for racist discrimination” and “55 million” in

punitive damages. (Id. at 6-7.)

II.     STANDARD OF REVIEW

        The Court will grant Graham leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action.2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a


2
 However, as Graham is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                     2
            Case 2:21-cv-00386-WB Document 6 Filed 02/11/21 Page 3 of 5




claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotations marks and citation omitted). Conclusory allegations do not suffice. Id. As Graham

is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011). The Court may also consider matters of public record. Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

   II.      DISCUSSION

         The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, which provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

         Graham cannot maintain his federal constitutional claims against Earl because criminal

defense attorneys are not state actors for purposes of § 1983. See Polk Cty. v. Dodson, 454 U.S.

312, 325 (1981) (“[A] public defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”) (citation

omitted); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999) (“Attorneys

performing their traditional functions will not be considered state actors solely on the basis of

their position as officers of the court.”). Thus, the Court must dismiss Graham’s constitutional

claims against Earl.

                                                    3
           Case 2:21-cv-00386-WB Document 6 Filed 02/11/21 Page 4 of 5




        Because the Court has dismissed his federal claims, the Court will not exercise

supplemental jurisdiction over any of Graham’s state law claims against his former attorney, to

the extent Graham is raising any such claims. Accordingly, the only independent basis for

jurisdiction over any such claims would be 28 U.S.C. § 1332(a), which grants a district court

jurisdiction over a case in which “the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.”

        Section 1332(a) requires complete diversity between all plaintiffs and all defendants.

“This means that, unless there is some other basis for jurisdiction, ‘no plaintiff [may] be a citizen

of the same state as any defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104

(3d Cir. 2015) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (internal citations omitted)). An

individual is a citizen of the state where he is domiciled, meaning the state where he is physically

present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir.

2011). “[T]he domicile of a prisoner before his imprisonment presumptively remains his

domicile during his imprisonment.” Pierro v. Kugel, 386 F. App’x 308, 309 (3d Cir. 2010).

        Graham, a pretrial detainee at PICC, has made no allegation regarding his pre-

incarceration domicile, nor has he alleged the citizenship of Earl, other than his assertion that

Earl is an attorney with an office at 1015 Chestnut Street in Philadelphia, Pennsylvania. (ECF

No. 2 at 2.) Furthermore, as a new attorney is representing Graham at trial and his trial has yet to

occur, any state law claims against Earl are best construed as breach of contract claims. See

Bailey v. Tucker, 621 A.2d 108, 114-15 (Pa. 1993) (discussing the difference between legal

malpractice and breach of contract claims against a criminal defense attorney, and holding that,

to establish legal malpractice in this context one must establish that “but for” his attorney’s



                                                   4
           Case 2:21-cv-00386-WB Document 6 Filed 02/11/21 Page 5 of 5




negligence, he would have obtained an acquittal or dismissal of the charges). The amount of

recoverable damages in this type of breach of contract action is limited to the amount actually

paid for the services — which in this case is $3,000 — plus statutory interest. Id. at 115. So

even if Graham could establish diversity of citizenship, jurisdiction under § 1332 would be

improper because it is clear to a legal certainty that the amount in controversy is below the

jurisdictional threshold. Dardovitch v. Haltzman, 190 F.3d 125, 135 (3d Cir. 1999) (“The sum

claimed by the plaintiff controls if the claim is apparently made in good faith. It must appear to a

legal certainty that the claim is really for less than the jurisdictional amount to justify dismissal.”

(quotations omitted)). Therefore, Graham has not met his burden to demonstrate there is

complete diversity, and any state law claims will be dismissed without prejudice for lack of

subject matter jurisdiction.

       An appropriate Order follows.

                                               BY THE COURT:


                                               /s/Wendy Beetlestone, J.

                                               _________________________________________
                                               WENDY BEETLESTONE, J.




                                                   5
